Citation Nr: 0620345	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  01-07 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to February 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to a total 
rating for compensation based upon individual 
unemployability.

In December 2004, the Board remanded the claim for a total 
rating for compensation based upon individual unemployability 
for additional development and adjudicative action.  The case 
has been returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  The veteran's service-connected disabilities of 
lumbosacral strain with degenerative narrowing, L5-S1, 
evaluated as 40 percent disabling, and neuropathy in the 
right lower extremity, evaluated as 10 percent disabling; and 
neuropathy of the left lower extremity, evaluated as 
10 percent disabling, are not sufficiently disabling to 
render him unable to obtain and retain all kinds of 
substantially gainful employment.  The disabilities do not 
meet the schedular requirements for assignment of a total 
disability rating based on individual unemployability.

2.  The preponderance of the evidence is against finding that 
lumbosacral strain with degenerative narrowing, L5-S1, and 
neuropathy in the right and left lower extremities are 
unusual, require frequent periods of hospitalization or 
causes unusual interference with work other than that 
contemplated within the schedular standards.




CONCLUSION OF LAW

The criteria for a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities have not been met, and the evidence does not 
warrant referral for consideration of individual 
unemployability on an extra-schedular basis.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)) imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

By letter dated in March 2004, VA advised the veteran of the 
essential elements of the VCAA.  VA informed him that it 
would make reasonable efforts to help him get the evidence 
necessary to substantiate his claim but that he must provide 
enough information so that VA could request any relevant 
records.  It told him that it was responsible for obtaining 
any evidence held by a government agency.  The veteran was 
also informed that if he had any evidence in his possession 
pertaining to the claim, he should submit it to VA.  VA did 
not, however, inform the veteran of the evidence necessary to 
substantiate the claim for entitlement to a total rating for 
compensation based upon individual unemployability.  The 
Board finds that the veteran has not been prejudiced by such, 
as the veteran has actual knowledge of what he must show to 
be awarded the benefit.  Specifically, the veteran has 
claimed that he cannot work due to his service-connected 
disabilities.  The March 2004 letter therefore provided the 
proper notice, and to the extent that it did not, the veteran 
has not been prejudiced, as explained above.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  Initially, it must be noted 
that the veteran's claim for individual unemployability was 
filed prior to the time the VCAA had been passed.  Thus, it 
was impossible for VA to provide him with a VCAA-compliant 
letter prior to initial consideration of the claim.  
Regardless, the veteran has had ample opportunity to respond 
to the March 2004 letter, supplement the record, and 
participate in the adjudicatory process after the notice was 
given, and the case was then readjudicated by the RO in 
February 2006, when it issued a supplemental statement of the 
case.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  In the present appeal, the VCAA notice to 
the veteran did not include several of these elements.  
Despite the inadequate notice, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for individual unemployability, any questions as to the 
appropriate effective date to be assigned are rendered moot.  

VA has obtained VA medical records and private medical 
records, and the veteran has submitted private medical 
records.  VA has provided the veteran with an examination in 
connection with the appeal.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159(b), 20.1102 
(2005); Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.

II.  Individual Unemployability

The veteran contends that he is entitled to a total 
disability rating based on individual unemployability because 
he cannot work as a result of his service-connected 
lumbosacral strain with degenerative narrowing, L5-S1, and 
neuropathy in the right and left lower extremities.  

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the veteran meets the schedular requirements.  
If there is only one service-connected disability, this 
disability should be rated at 60 percent or more, if there 
are two or more disabilities, at least one should be rated at 
40 percent or more with sufficient additional service-
connected disability to bring the combination to 70 percent 
or more.  38 C.F.R. § 4.16(a).




The Court has stated:

In determining whether appellant is entitled 
to a total disability rating based upon 
individual unemployability, neither 
appellant's non-service-connected 
disabilities nor his advancing age may be 
considered.  See 38 C.F.R. § 3.341(a) 
(1992); Hersey v. Derwinski, 2 Vet. App. 91, 
94 (1992).  The Board's task was to 
determine whether there are circumstances in 
this case apart from the non-service-
connected conditions and advancing age which 
would justify a total disability rating 
based on unemployability.  In other words, 
the B[oard] must determine if there are 
circumstances, apart from non-service-
connected disabilities, that place this 
veteran in a different position than other 
veterans with an 80 [percent] combined 
disability rating.  See 38 C.F.R. § 4.16(a) 
(1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995).  The central 
inquiry is, "[W]hether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.

As stated above, service connection is in effect for 
lumbosacral strain with degenerative narrowing, L5-S1, and 
neuropathy in the right and left lower extremities, and he 
has a combined evaluation of 50 percent.  Because these 
disabilities stem from the same disability, the 50 percent 
evaluation counts as one disability.  See 38 C.F.R. 
§ 4.16(a)(2).  Regardless, whether it was considered as one 
disability or three, separate disabilities, the veteran does 
not meet the requirements set forth in 38 C.F.R. § 4.16(a), 
and he has no legal merit to the claim based upon the 
schedular requirements.  However, it is the established 
policy of VA that all veterans who are unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities but 
who fail to meet the percentage requirements set forth in 38 
C.F.R. § 4.16(a).  Id.  

The Board does not find that referral for extra-schedular 
consideration is in order.  The RO addressed whether a 
referral was warranted for individual unemployability in the 
August 2001 statement of the case and declined to refer the 
case for extra-schedular consideration.  The Board agrees, as 
this case presents no unusual or exceptional circumstances 
that would justify a referral of the total rating claim to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration.  Specifically, there is no 
evidence of anything out of the ordinary, or patently 
unusual, regarding the veteran's medical circumstances.  His 
service-connected conditions may affect his abilities to some 
degree, but there is no evidence that he is unable to perform 
light or medium duty work, or some other type of 
substantially gainful employment as a result of these 
conditions, other than his own statements that he cannot 
work.  No medical professional has stated the service-
connected disabilities affect the veteran's ability to 
maintain employment.

The objective evidence as to the severity of the veteran's 
service-connected disabilities does not show that any 
condition, or the combination of these conditions, would 
prevent him from performing all physical tasks.  Even if the 
veteran is unable to engage in prolonged physical activity as 
a result of his service-connected conditions, especially his 
low back disorder, there is no evidence showing that he is 
unable to be gainfully employed in sedentary positions.  It 
must be noted that the veteran has indicated he graduated 
from high school and has had two years of college.  More 
importantly, a VA physician has recently examined the veteran 
and determined that the veteran can perform mechanical work.  
In this case, the preponderance of the evidence is against 
finding that the veteran's service-connected disabilities 
alone make him unemployable.  There is no medical evidence 
showing that his service-connected conditions are of such 
severity as to preclude gainful employment.  In Van Hoose, 
the Court noted,

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  See 
38 C.F.R. § 4.16(a) (1992).

Van Hoose, 4 Vet. App. at 363. 

There is simply no evidence of unusual or exceptional 
circumstances to warrant referral for extra-schedular 
consideration of a total disability rating based on the 
veteran's service-connected disorders.  He has been 
hospitalized multiple times throughout the appeal period but 
for disabilities that are not service connected.  Again, no 
medical professional has ever indicated that any of the 
veteran's service-connected disorders has rendered him 
unemployable.

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the veteran's claim that he is 
precluded from securing substantially gainful employment 
solely by reason of his service-connected disorders or that 
he is incapable of performing the mental and physical acts 
required by employment due solely to his service-connected 
disorders, even when his disability is assessed in the 
context of subjective factors such as his occupational 
background and level of education.  The Board concludes, 
therefore, that a total disability rating for compensation 
purposes based on individual unemployability is not 
warranted.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable.  See Gilbert, 1 Vet. App. at 
55.; see also 38 U.S.C.A. 5107(b) (West 2002).


ORDER

Entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities is denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


